UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4249



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ISADORE LAMONT LAMKIN, a/k/a LL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CR-02-852)


Submitted:   October 5, 2005                 Decided:   January 4, 2006


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Stacey
Denise Haynes, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Isadore Lamont Lamkin pled guilty pursuant to a written

plea agreement to one count of possession of a firearm by a felon

in violation of 18 U.S.C. § 922(g)(1); 924(e) (2000).              Lamkin was

sentenced to a 200-month term of imprisonment.                We affirm the

conviction and sentence and deny Lamkin’s motion to remand for

resentencing.

          The   district      court   determined      that   the    statutory

conditions set forth in § 924(e), the Armed Career Criminal Act

(“ACCA”), were satisfied and assigned Lamkin a base offense level

of   thirty-four.       See    U.S.      Sentencing    Guidelines       Manual

§ 4B1.4(b)(3)(A) (2002).      A three-level adjustment for acceptance

of responsibility was applied, thereby giving Lamkin an adjusted

offense level of thirty-one.      Lamkin was assessed twenty criminal

history   points,    which    included    a   two-point      increase   under

§ 4A1.1(d) because he committed the offense while on state parole

and a one-point increase under § 4A1.1(e) because he committed the

offense less than two years after release from imprisonment on a

sentence counted under § 4A1.1(a) or (b), thereby placing him in

criminal history category VI.         The resulting guideline range was

188 to 235 months.     As Lamkin did not object, the district court

adopted the findings in the Presentence Investigation Report and

sentenced him to a 200-month term of imprisonment.




                                  - 2 -
             On appeal, Lamkin’s counsel initially filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there were no meritorious grounds for appeal.           Lamkin filed a

pro se supplemental brief in which he argues that, pursuant to

Blakely v. Washington, 542 U.S. 296 (2004), the district court

erred   in    its   determination    that   the    offense    level    under

§ 4B1.4(b)(3) was thirty-four rather than thirty-three.               In his

amended pro se supplemental brief, Lamkin expands this argument to

include the Supreme Court’s decision in United States v. Booker,

125 S. Ct. 738 (2005).         He asserts that the district court

committed Sixth Amendment error when it determined, without a jury

finding or by admission, that the statutory conditions of the ACCA

had been satisfied.

             Lamkin’s counsel then filed a motion to remand for

resentencing in light of the original panel decision in United

States v. Hughes, 401 F.3d 540 (4th Cir. 2005).          The Government,

which had previously elected not to file an answering brief, filed

a response in which it requested this court to stay a ruling on

this motion until the resolution of the then-pending petition for

rehearing en banc in Hughes, which has subsequently been denied.

             As the issues Lamkin raises are asserted for the first

time on appeal, review is for plain error.        United States v. Evans,

416 F.3d 298, 300 (4th Cir. 2005).          To establish that a Sixth

Amendment error occured during sentencing, a defendant who entered


                                    - 3 -
a guilty plea must show that the district court imposed a sentence

exceeding the maximum allowed based only on the facts to which he

admitted.    Id.   However, we have recognized an exception to the

general rule in that a district court may enhance a sentence based

on the “fact of a prior conviction” regardless of whether or not it

was admitted to by the defendant or found by a jury.          United

States v. Thompson, 421 F.3d 278, 282 (4th Cir. 2005).    Therefore,

an ACCA enhancement will not constitute Sixth Amendment error if

the facts necessary to support the enhancement “inhere in the fact

of conviction” rather than being “extraneous to it.”     Id. at 283.

Thus, Lamkin’s first argument, that his prior convictions could not

be considered by the district court without a jury finding or an

admission, has no merit.

            Next, Lamkin argues that the district court erred when it

characterized his prior convictions as having occurred on different

occasions rather than as a series of crimes committed on a single

occasion.    We have recently recognized that an “occasion” is a

“‘predicate offense[] that can be isolated with a beginning and an

end[,]’” Thompson, 421 F.3d at 285 (quoting United States v.

Letterlough, 63 F.3d 332, 335 (4th Cir. 1995)).        Applying this

standard in light of the circumstances of Lamkin’s prior offenses,

we find that the district court did not err in its application of

the ACCA.




                                - 4 -
          Lamkin next argues that because he did not plead guilty

to or otherwise admit that he possessed a firearm in connection

with a controlled substance offense, his base offense level should

have been thirty-three, under USSG § 4B1.4(b)(3)(B), rather than

thirty-four, under USSG § 4B1.4(b)(3)(A).      Even assuming this

position is correct, no relief is warranted.   Even with an offense

level of thirty-three, coupled with Lamkin’s criminal history

category of VI,* his guideline range would have been 235 to 293

months’ imprisonment.   See USSG Ch. 5, Pt. A (2002) (sentencing

table).   Because Lamkin’s sentence of 200 months does not exceed

the maximum authorized by the facts to which he admitted, no Sixth

Amendment error occurred.   See Evans, 416 F.3d at 300-01.

          To the extent Lamkin’s final argument can be construed as

claiming, for the first time, error in that he was sentenced under

a mandatory guideline system, review is for plain error.     United

States v. White, 405 F.3d 208, 215 (4th Cir 2005).   Lamkin has the

burden of showing that this error affected his substantial rights.

Id. at 223.   Because the record contains no nonspeculative basis

for concluding that the district court would have imposed a lower

sentence under an advisory guideline system, Lamkin cannot make the

necessary showing.   Id. at 224-25.


     *
      Lamkin’s prior convictions resulted in seventeen criminal
history points, thereby placing him in criminal history category
VI. As such, the district court’s assignment of three additional
criminal history points, under § 4A1.1, did not affect Lamkin’s
criminal history category.

                               - 5 -
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly we affirm Lamkin’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   move    this    court      for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and     argument    would    not   aid    the

decisional process.



                                                                          AFFIRMED




                                       - 6 -